Citation Nr: 1606614	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  09-14 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1969 and from October 1969 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge (VLJ) in December 2015.  The hearing transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that he is entitled to service connection for a skin disability, a left foot disability, and a right foot disability.

Service treatment records reflect that the Veteran had tinea versicolor, a fungal infection of the skin, while in service.  He also sought treatment for an unnamed skin condition as noted in a September 1969 service treatment note. The Veteran was afforded a VA skin examination in July 2015.  The examiner provided a negative nexus opinion, indicating the service treatment records made no mention of a skin condition.  Because the opinion relied on a factually inaccurate premise-namely that the Veteran was not treated for any skin conditions during service, it may not be considered adequate for purposes of a final decision.  On remand, the Veteran should be afforded a new VA skin examination.  The new examination should discuss the in-service treatment for skin issues and provide an opinion as to the etiology of the Veteran's currently diagnosed dermatitis. 

Service treatment records reflect that the Veteran sought treatment for both of his feet on numerous occasions.  Records are unclear regarding what injuries happened to which foot.  There are numerous service treatment records indicating the Veteran complained of hurting his left foot while in training.  The Veteran testified during the December 2015 hearing that while stationed in Okinawa, he stepped on a sea urchin with his left foot which resulted in long-term issues with the left foot.  A service treatment note from September 1974 indicates that the Veteran asserted the sea urchin injury was on the right foot.  A service treatment record from April 1974 indicates the Veteran had a painful scar on the bottom of his right foot.  Treatment notes from May 1975 indicate the Veteran sought treatment for a left foot laceration after stepping on a sea shell while swimming in a pond while he was stationed at Ellington Air Force Base.  Both of the Veteran's feet were injured in a motorcycle accident in June 1974.  The Veteran also told the VA foot examiner that he stepped on a sea urchin with his right foot.  See July 2015 VA examination report.  There are numerous service records indicating the Veteran suffered from foot pain and was permitted to wear tennis shoes rather than boots for a significant portion of his military career.

The Veteran was provided VA examinations for his feet and any scars thereon in July 2015.  The VA examination report reflects thorough examination of the Veteran; however, the accompanying medical opinion is inadequate.  The opinion states that the negative nexus opinion is due to "no mention of foot conditions" in the Veteran's service treatment records.  Again, the Board finds that this opinion must be found inadequate because it relies on a factually inaccurate premise-namely that the Veteran was not treated for any foot conditions during service.  Swann, 5 Vet. App. at 233.  

On remand, the Veteran should be afforded another VA examination of his feet to include scar evaluations. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify any relevant outstanding private treatment records, and attempt to obtain these records and associate them with the claims file.

2.  After any updated treatment notes have been obtained, the Veteran should be provided with new examinations for his skin and for both of his feet.  

The examiners are asked to review the Veteran's claims file, with particular attention to service treatment notes, and to provide opinions regarding the etiology of the Veteran's currently diagnosed skin condition, as well as his bilateral foot disabilities.  Specifically, the examiners should address whether any current disability is related to any in-service complaints, disease or injury.  

A complete rationale should be provided for these opinions, which should be supported by reference to supporting evidence.  

3.  After undertaking any further development as may become indicated, re-adjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




